Citation Nr: 0837432	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral loss of 
vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in September 2008; 
a transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's current appeal.

The veteran testified at his September 2008 Board hearing 
that he received treatment during service for an injury to 
his eyes at the U.S. Naval Hospital in Brooklyn, New York.  
He also reported post-service treatment from a Dr. Renfro at 
the Retina Center in Greenville, South Carolina, and "low 
vision treatment" at the VA Medical Center (MC) in Columbia, 
South Carolina.

A review of the veteran's service treatment records reflects 
treatment for loss of vision complaints at the U.S. Naval 
Hospital in Brooklyn, New York, on June 4, 1943, June 22, 
1943, and June 26, 1943.  It is not clear from the record 
whether such treatment was inpatient or outpatient.  
Regardless, it appears from the limited notes available that 
additional clinical records likely exist.  The Board notes 
that clinical records are sometimes filed under the name of 
the facility, and not the veteran at the National Personnel 
Records Center (NPRC).  Therefore, the Board finds that this 
appeal should be remanded to search for any clinical records 
pertaining to the veteran for the period from June 3, 1943, 
to June 26, 1943.  

Turning to the veteran's post-service treatment records, the 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Additionally, VA has a duty to assist 
veteran's in obtaining private treatment records which may be 
pertinent to his claim.  In the present case, the records 
identified above may assist the veteran in substantiating his 
claim; thus, it is necessary to obtain these records.  
38 C.F.R. § 3.159(c)(1) (2008).  

In the present case, there is no indication that any efforts 
have been made to obtain the veteran's private treatment 
records from the Retina Center (Dr. Renfro) or any VA 
treatment records from the Columbia VAMC.  As such, a remand 
is necessary to allow VA to undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain any outstanding clinical 
records from the U.S. Naval Hospital in 
Brooklyn, New York, for the period from 
June 3, 1943, to June 26, 1943.  It should 
be noted that the veteran's clinical 
records may be filed at the NPRC under the 
name of the facility, and not the veteran.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Obtain any VA eye 
(optometry/ophthalmology) treatment 
records from the Columbia, South Carolina 
VAMC.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated him post-service for his 
claimed loss of vision as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Renfro at the Retina Clinic.  After 
securing the necessary release from the 
veteran, obtain these records.  All efforts 
to obtain these records should be 
documented in the claims file; at least one 
follow-up request should be made unless 
information or evidence is received that 
indicates the records in question do not 
exist or that a follow-up request would be 
futile.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



